Citation Nr: 1124961	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefit sought on appeal.  

In September 2009, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Des Moines RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In April 2010, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded the matter to obtain VA records from the Des Moines and Iowa City VA Healthcare system as well as the VA Outpatient Clinic in Fort Myers, Florida dated from June 2009 to the present.  The Board also requested any additional physical therapy treatment records from the VA Healthcare system located in Ogden, Iowa and Labelle, Florida.  Pursuant to the remand, VA records from Iowa City dated in October 2009 and from Des Moines dated from June 2010 to August 2010 were associated with the claims file.  During his May 2010 VA aid and attendance examination, the Veteran stated that he was unable to have physical therapy following his 2009 surgery in Florida.  

In May 2011, the Veteran stated that he was scheduled for additional surgery in May or June 2011.  He also indicated that he had been going to the VA Clinic in Fort Myers.

The Board concludes that a remand is necessary to obtain additional VA records.  The last VA records from Fort Myers date in January 2009 and the Veteran has indicated that he has had treatment at this facility after this time period.  Further, the Board observes that the Veteran should be evaluated again after his May/June 2010 surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA records from Fort Myers, Florida dated from January 2009 to the present.  Additionally, obtain all VA records from the Des Moines and Iowa City VA Healthcare systems from August 2010 to the present.

2.  After the forgoing has been completed, schedule the Veteran for a VA examination with an individual with the appropriate expertise to determine if the Veteran has a permanent need for regular aid and attendance or is housebound due to his service-connected disabilities.  The examiner should review the Veteran's claims file and medical records and determine the nature, extent, severity, and manifestations of the Veteran's service-connected disabilities.  The examiner is requested to render an opinion as to whether the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or render him permanently housebound by reason of service-connected disabilities.  The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing himself, attending to his needs of nature, and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The role and extent of the medications used to treat his service-connected disorders may be considered and should be discussed in conjunction with making this determination.

3.  After the above has been completed, the AMC must readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


